
	

115 SRES 344 ATS: Honoring the life and achievements of Dr. Robert Lawrence Jr.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 344
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2017
			Mr. Nelson (for himself, Mr. Rubio, Mr. Durbin, Mr. Cruz, Mr. Markey, Ms. Duckworth, and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of Dr. Robert Lawrence Jr.
	
	
 Whereas Robert Lawrence was born on October 2, 1935, in Chicago, Illinois and graduated from Englewood High School at the age of 16;
 Whereas Robert Lawrence began his Air Force career in the Reserve Officer Training Corps when he was a teenager attending Bradley University;
 Whereas Robert Lawrence received an undergraduate degree in chemistry from Bradley University in 1956;
 Whereas Robert Lawrence was commissioned a second lieutenant into the U.S. Air Force upon graduation at age 20;
 Whereas Robert Lawrence completed flight training at Malden Air Force Base in 1956 and was designated a U.S. Air Force pilot;
 Whereas Robert Lawrence was assigned as an instructor pilot for the German air force, flying T-33 trainers at Fürstenfeldbruck Air Base near Munich;
 Whereas Robert Lawrence accrued over 2,500 hours of flight time with 2,000 of those hours in jets; Whereas Robert Lawrence earned his Ph.D. in 1965, after delivering his doctoral dissertation entitled “The Mechanism of the Tritium Beta-Ray Induced Exchange Reactions of Deuterium with Methane and Ethane in the Gas Phase”;
 Whereas Robert Lawrence was selected as an astronaut in the Department of Defense’s Manned Orbital Laboratory in 1967;
 Whereas Robert Lawrence was instrumental in compiling flight maneuver data that was used in the development of the Space Shuttle for the National Aeronautics and Space Administration; and
 Whereas on December 8, 1967, Robert Lawrence died in a crash of an F-104 Starfighter at Edwards Air Force Base, leaving behind an inspiring career in the STEM field and spaceflight awareness to encourage a generation of young scientists and astronauts: Now, therefore, be it
		
	
 That the Senate honors the life of Dr. Robert Lawrence Jr., an Air Force Major, test pilot, and the first African-American astronaut selected for spaceflight.
		
